DETAILED ACTION
This Action is in response to Applicant’s response filed on 03/22/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
	Applicant’s arguments with respect to the 35 USC 103 rejection is persuasive.  See Allowable Subject Matter below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,846,552. Claim 1-20, although not identical to claims 1-18 of 10,846,552, the claims are not patentably distinct because they are broader than and fully encompassed by the patented claims.  For example, claim 1 of the patented claims disclose “  receiving a query image including a representation of a logo; identifying a set of regions, in the query image, determined to correspond to potential logo representations; analyzing the set of regions using a trained classifier to identify at least one logo region of the set of regions, the set of regions being pooled using a region of interest pooling network; performing a nearest neighbor analysis on a set of logo images to identify a subset of images having similarity to the at least one logo region, the logo images including verified representations of specific logos; performing a correlation of extracted features of the at least one logo region against extracted features of the subset of logo images; performing spatial verification on matching tensors, generated by the correlation, for a respective logo region to generate similarity scores for the respective logo region and logo images of the set; identifying a matching logo image, from the set, based at least in part upon the respective similarity score for a respective logo region, and providing content relating to the specific logo corresponding to the matching logo image.”  Similarly, claim 1 of the present application discloses “ obtaining image data; determining, from the image data, a set of proposed object regions; analyzing, using a trained classifier, the proposed object regions to determine a subset of proposed object regions having a highest likelihood of including representations of at least one object, the proposed object regions being pooled using a region-of-interest pooling network; determining, from a set of object images, a subset of object images having a similarity to the proposed object regions; performing spatial validation using correlated features of the subset of proposed object regions and each of the subset of object images to generate a set of similarity scores; and providing information for a matching object based at least in part upon the respective similarity score between the respective proposed object region and a respective object image.”

Allowable Subject Matter
Claims 1-20 would be in condition for allowance if a Terminal Disclaimer is filed to overcome the nonstatutory double patenting rejection above.
None of the prior art discloses “analyzing, using a trained classifier, the proposed object regions to determine a subset of proposed object regions having a highest likelihood of including representations of at least one object, the proposed object regions being pooled using a region-of-interest pooling network; determining, from a set of object images, a subset of object images having a similarity to the proposed object regions; performing spatial validation using correlated features of the subset of proposed object regions and each of the subset of object images to generate a set of similarity scores; and providing information for a matching object based at least in part upon the respective similarity score between the respective proposed object region and a respective object image.”

Relevant Prior Art Directed to State of Art
Litvak (US 2018/0018522 A1) is relevant prior art not applied in the rejection(s) above.  Litvak discloses a method of extracting logo mask from video stream having logo.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665